                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION

    TODD MCELROY,

                  Plaintiff,                                     CIVIL ACTION NO.: 4:19-cv-11

         v.

    LAZEGA & JOHANSON, LLC,

                  Defendants.

                                                ORDER

        After a careful de novo review of the record in this case, the Court concurs with the

Magistrate Judge’s May 10, 2019 Report and Recommendation, (doc. 9), to which Plaintiff filed

Objections, (doc. 10). Because plaintiff offers no facts or argument remedying the deficiencies

of his Complaint, 1 the Court OVERRULES Plaintiff’s Objections and ADOPTS the Report and

Recommendation as the opinion of the Court.                   Consequently, the Court DISMISSES

WITHOUT PREJUDICE Plaintiff’s Complaint, and DIRECTS the Clerk of Court to CLOSE

this case.

        SO ORDERED, this 31st day of May, 2019.




                                          R. STAN BAKER
                                          UNITED STATES DISTRICT JUDGE
                                          SOUTHERN DISTRICT OF GEORGIA


1
   Indeed, plaintiff quotes the holding of a nonbinding case about the unlawful imposition of interest, not
the procedures used in the collection of a debt he has represented as being valid. Just because some court,
somewhere has found debt holder Unifund LLC liable in some context does not impute any liability finding
here, particularly in a completely different context with readily distinguishable facts that plaintiff himself
alleged.
